Case 8:19-cv-00847-VMC-TGW Document 1 Filed 04/09/19 Page 1 of 5 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 GAGE MONTGOMERY,

        Plaintiff,

 v.                                            CASE NO.:

 RUBIN HEALTH CENTER, P.A. and
 SCOTT RUBIN, an individual,

       Defendant.
 ____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, GAGE MONTGOMERY (“Plaintiff”), by and through undersigned

 counsel, brings this action against Defendants, SCOTT A. RUBIN DC PA d/b/a RUBIN

 CHIROPRACTIC HEALTH CENTER (“RCHC”), and SCOTT A RUBIN (“RUBIN”),

 in his individual capacity (collectively referred to as “Defendants”), and in support of his

 claims states as follows:

                             JURISDICTION AND VENUE

        1.      This is an action for damages under the Fair Labor Standards Act

 (“FLSA”), 29 U.S.C. § 201 et seq., for failure to pay overtime wages and retaliation

 under 29 U.S.C. § 215(a)(3).

        2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29

 U.S.C. § 201 et seq.

        3.      Venue is proper in the Middle District of Florida, because all of the events

 giving rise to these claims occurred in Pinellas County, Florida.
Case 8:19-cv-00847-VMC-TGW Document 1 Filed 04/09/19 Page 2 of 5 PageID 2




                                          PARTIES

         4.    Plaintiff is a resident of Pinellas County, Florida.

         5.    Defendant RUBIN is the owner and operator of a Defendant RCHC.

         6.    Defendant RCHC operates a health center in Pinellas County, Florida.

                               GENERAL ALLEGATIONS

         7.    Plaintiff has satisfied all conditions precedent, or they have been waived.

         8.    Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

         9.    Plaintiff requests a jury trial for all issues so triable.

         10.   At all times material hereto, Plaintiff was “engaged in the production of

 goods” for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such

 was subject to the individual coverage of the FLSA.

         11.   At all times material hereto, Plaintiff was an “employee” of Defendants

 within the meaning of the FLSA.

         12.   At all times material hereto, Defendants were an “employer” within the

 meaning of the FLSA, 29 U.S.C. §203(d).

         13.   Defendants continue to be an “employer” within the meaning of the

 FLSA.

         14.   At all times material hereto, Defendants were and continues to be an

 enterprise engaged in the “providing of services for commerce” within the meaning of the

 FLSA, 29 U.S.C. §§ 203(r) and 203(s).

         15.   At all times relevant to this action, the annual gross sales volume of

 Defendants exceeded $500,000 per year.




                                           2
Case 8:19-cv-00847-VMC-TGW Document 1 Filed 04/09/19 Page 3 of 5 PageID 3




        16.     Defendant RUBIN is the owner and operator of RCHC.

        17.     As part of his duties, Defendant RUBIN supervised Plaintiff, and

 exercised control over the wages, hours, and working conditions of Plaintiff. Defendant

 RUBIN also controlled the payroll practices of RCHC.

        18.     Through the exercise of dominion and control over all employee-related

 matters at RCHC, in his individual capacity Defendant RUBIN is also an “employer”

 within the meaning of the FLSA.

        19.     At all times material hereto, the work performed by Plaintiff was directly

 essential to the business performed by Defendants.

        20.     At all times material hereto, the work performed by Plaintiff was directly

 essential to the business performed by Defendants.

                                          FACTS

        21.     Plaintiff began working for Defendants as a rehabilitation specialist in

 December 2018, and he worked in this capacity until February 2019.

        22.     At various times material hereto, Plaintiff worked for Defendants in

 excess of forty (40) hours within a work week.

        23.     Plaintiff requested to be compensated for all of the overtime hours that he

 worked at a rate equal to one and one-half times his regular hourly rate.

        24.     On or about January 16, 2019, Plaintiff complained to Defendants about

 Defendants’ failure to compensate Plaintiff in accordance with the FLSA.

        25.     Defendants retaliated against Plaintiff for pursuing his rights under the

 FLSA by terminating his employment.




                                          3
Case 8:19-cv-00847-VMC-TGW Document 1 Filed 04/09/19 Page 4 of 5 PageID 4




         26.    Defendants’ actions were willful, and showed reckless disregard for the

 provisions of the FLSA.

               COUNT I – FLSA RETALIATION (ALL DEFENDANTS)

         27.    Plaintiff realleges and readopts the allegations of paragraphs 1 through 26

 of this Complaint, as though fully set forth herein.

         28.    By complaining to Defendants concerning their perceived failure to

 appropriately compensate Plaintiff, Plaintiff engaged in protected activity under the

 FLSA.

         29.    By terminating Plaintiff's employment, Defendants retaliated against

 Plaintiff for engaging in protected activity under the FLSA.

         30.    The foregoing conduct, as alleged, constitutes a willful violation of the

 FLSA, within the meaning of 29 U.S.C. § 255(a).

         31.    Plaintiff was injured due to Defendants’ violations of the FLSA.

         WHEREFORE, Plaintiff demands:

                (a)     A jury trial on all issues so triable;

                (b)     That process issue and that this Court take jurisdiction over the

                        case;

                (c)     That this Court enter a judgment, stating that Defendant RUBIN

                        retaliated against Plaintiff in violation of the FLSA;

                (d)     Compensation for lost wages, benefits, and other remuneration;

                (e)     Compensatory damages, including emotional distress, allowable at

                        law; and




                                           4
Case 8:19-cv-00847-VMC-TGW Document 1 Filed 04/09/19 Page 5 of 5 PageID 5




               (f)     For such further relief as this Court deems just and equitable.

                                JURY TRIAL DEMAND

       Plaintiff demands trial by jury as to all issues so triable.

       Dated this ______ day of March, 2019.

                                               Respectfully submitted,


                                               _______________________
                                               LUIS A. CABASSA
                                               Florida Bar Number: 0053643
                                               WENZEL FENTON CABASSA, P.A.
                                               1110 N. Florida Avenue, Suite 300
                                               Tampa, Florida 33602
                                               Main Number: 813-224-0431
                                               Direct Dial: (813) 379-2565
                                               Facsimile: 813-229-8712
                                               Email: lcabassa@wfclaw.com
                                               Email: twells@ wfclaw.com
                                               Attorneys for Plaintiff




                                          5
